OP     TEXAS

                          AUSTIN.     Tmxas         78711




                                May   1, 1974


The Honorable Joe Resweber                  Opinion No.     H-   290
Harris County Attorney
Harris County Courthouse                    Re:       Constitutionality   of
Houston, Texas 77002                                  legislation  creating
                                                      Harris County Youth
                                                      Village Independent
Dear   Mr.   Resweber:                                School District.

     The 63rd Legislature,  in adopting what was House Bill 602 (Acts
1973, 63rd Leg.,   ch. 585, p. 1624) attempted to create the Harris
County Youth Village Independent School District coextensive   with
the territorial boundaries  of the Harris County Youth Village
operated by the Harris County Juvenile Board.

    As laudable as may be the creation of this new district,    we are
compelled to conclude that the Act creating it is unconstitutional
as an unauthorized  local law.

     The Texas Constitution in Article 7, Sec. 3, authorizes       the Legis-
lature to provide for the formation of school, districts     by general laws.
Section 56 of Article 3 specifically  prohibits   the creation of school
distri,cts by local or special law.   In Fritter V. West,     65 S. W. 2d 414
(Tex. Civ. App. ) San Antonio,   1933, err0 ref’d. ) these provisions    were
cited to support an order restraining       local officials from carrying
into effect an act similar in purpose to House Bill 602.           Following
that lead, we and other Attorneys       General have determined that
statutes creating or abolishing     single,   designated school districts
or offices are    unconstitutional.     See, for example,      Attorney General
Opinions M-1073     (1972); M-1200     (1972); M-1237     (1972); H-52 (1973);
H-67 (1973).    For a general discussion       of what are special laws, see
Attorney   General Opinion H-8 (19?3),

    We are of the opinion that House        Bill 602 of the 63rd Legislature
is unconstitutional.




                                       p.    1355
The Honorable   Joe Resweber.   page 2       (H-290)




                            SUMMARY

           An act of the Legislature  creating a single
       independent school district in a specified territory
       is unconstitutional as a local or special law.


                                           Very truly yours,




                                           JOHN L. HILL
                                           Attorney General    of Texas




                      rst A sistant




DAVID M, KENDALL,       ChairmaX
Opinion Committee




                                      p.   1356